Citation Nr: 1634271	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of trauma to left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that on his VA Form 9 received in July 2014 the Veteran referred to claims for service connection for flat feet, high blood pressure, diabetes, sleep apnea, and back pain.  The issues of entitlement to service connection for sleep apnea, hypertension, diabetes, and flat feet were denied in a February 2011 rating decision from which the Veteran did not appeal, and thus are not before the Board.  The issue of entitlement to service connection for a back disability, which was raised in the July 2014 VA Form 9, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic right knee disability that is caused or aggravated by his service connected left knee disability.  An April 2002 private treatment record notes the Veteran complained of pain in both knees; he reported a history of left knee surgery in 1988 and that "he started favoring his right knee, and now the right knee is starting to bother him."  A June 2012 private treatment record noted that the Veteran "attributes his right knee pain to the shift of the load from the left because of left knee pain."

The Veteran has been diagnosed with arthritis of the right knee.  A VA examiner in May 2012 stated that the Veteran's current right knee condition was not proximately due to or the result of his left knee condition.  The examiner did not specifically address whether the service connected left knee disability could aggravate a current right knee condition.  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran must be afforded a new examination.

With respect to the claim for an increased evaluation for the service connected left knee disability, another examination is necessary as the only VA examination of record was conducted in May 2012, prior to the adoption of the current musculoskeletal DBQs, and thus did not include the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the left knee joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet.App. July 5, 2016).

Finally, as the most recent treatment records in the claims file date from 2012, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private providers who have treated him recently for his right or left knee conditions.  After securing any necessary releases, request any relevant records identified.  If any requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  Schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any right knee disability found to be present.  The electronic claims file must be made available and reviewed by the examiner. 

For each right knee disability found to be present, the examiner must state whether:

a) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition is related to or had its onset in service, and

b) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition was caused or aggravated by his service-connected left knee disability.  If aggravation is found, the examiner must determine the baseline level of such disability prior to aggravation. 

3.  Schedule the Veteran for a knee examination to determine the current severity of his service-connected left knee disability.  The electronic claims file should be made available to and reviewed by the examiner.  

All appropriate tests and studies should be conducted, including range-of-motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees, and the results reported.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition to objective test results, the examiner should fully describe the functional effects caused by the left knee disability.  The examiner must also discuss the impact that the Veteran's left knee disability has on his ability to secure and maintain substantially gainful employment.  

The examiner's report should also include the following:

* A discussion of the degree to which flare-ups cause additional limitation of motion of the knees. 

* If the examiner is unable to express the degree of loss of additional range of motion during flare-ups without resort to speculation, the examiner must explain whether (a) there is additional evidence that could enable an opinion to be provided, and describe that evidence, or (b) whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




